This is an action of assumpsit, whereby the plaintiff seeks to recover the value of her personal services, rendered to Ellen Dailey during a period covering several years, in the latter portion of her lifetime, from the executor of her will. The amount of the claim, duly filed by the plaintiff in the Municipal Court, against the estate of Ellen Dailey, was $850; but upon trial, the jury found for the plaintiff in the sum of $600.
A majority of the court are of the opinion that the case was properly submitted to the jury under suitable instructions and that their verdict, approved by the justice who presided at the trial, ought not to be disturbed.
There is nothing to indicate that this case constitutes an exception to the general rule indicated in Wilcox v. RhodeIsland Co., 29 R.I. 292.
The case is remitted to the Superior Court, with direction to enter judgment on the verdict.